Title: To George Washington from Horatio Gates, 7 October 1781
From: Gates, Horatio
To: Washington, George


                  
                     Sir
                     Berkley County 7th October 1781
                  
                  The Secrecy & Expedition of Your Excellencys movement from the North River, defeated my Wish to have paid you my Compliments in person upon your Route, as I never knew of your being upon the March, until you had passed Alexandria—in this remote Corner, we seldom see a News paper, & though we ought to have a post once a Fortnight we are in that often disappointed.
                  I hope your Excellency received my Letter of 22th May from Philadelphia.  I should have been happy to have known your Sentiments thereupon, but do most readily conceive, the Vast public Business with which you are constantly surrounded, has deprived me of that Satisfaction.
                  Ever willing to give my little aid to serve this Our much injured Country, I should rejoice to be instrumental to Your Excellencys Success in any way you would please to Command, but I think you would not wish me to Act under the Stigma that has been so ungenerously been laid upon me.
                  The Bearer Mr Blue, a reputable Farmer from this South Branch of Potomac, desires to Contract for the Delivery of 300 Beeves to your Army, as I believe he is a person that would perform his promise, I therefore recommend him to Your Excellency.
                  That the Supream disposer of Events may Crown your Labours with a Glorious, and Compleat Victory, is the earnest request of Sir Your Excellencys most Obedient Humble Servant
                  
                     Horatio Gates
                  
               